A 10-year-old child would be no more protected by leaving a notice "at his usual place of abode" than by leaving it with his mother. But the statute required the former, not the latter. The required notice is the basis of jurisdiction to sell his property for taxes. I think such notice must be proved, not assumed from statement of something else, especially when a statement of the required notice is stricken out in the printed form of report. The legislature recognized the crudity of the old statute in 1943 in repealing it and substituting a more orderly procedure for foreclosure of the right of redemption after tax sales.